Name: Commission Regulation (EC) NoÃ 982/2007 of 21 August 2007 registering certain names in the Register of protected designations of origin and protected geographical indications (PimentÃ ³n de la Vera (PDO) Ã¢  KarlovarskÃ ½ suchar (PGI) Ã¢  Riso di Baraggia biellese e vercellese (PDO))
 Type: Regulation
 Subject Matter: plant product;  Europe;  marketing;  consumption;  foodstuff
 Date Published: nan

 22.8.2007 EN Official Journal of the European Union L 217/22 COMMISSION REGULATION (EC) No 982/2007 of 21 August 2007 registering certain names in the Register of protected designations of origin and protected geographical indications (PimentÃ ³n de la Vera (PDO)  KarlovarskÃ ½ suchar (PGI)  Riso di Baraggia biellese e vercellese (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, Spains application to register the name PimentÃ ³n de la Vera, the Czech Republics application to register the name KarlovarskÃ ½ suchar and Italys application to register the name Riso di Baraggia Biellese e Vercellese were published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 was sent to the Commission, those names should be registered, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby registered. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ C 287, 24.11.2006, p. 2 (PimentÃ ³n de la Vera); OJ C 290, 29.11.2006, p. 20 (KarlovarskÃ ½ suchar); OJ C 291, 30.11.2006, p. 10 (Riso di Baraggia Biellese e Vercellese). ANNEX 1. Agricultural products intended for human consumption listed in Annex I to the Treaty Class 1.6.  Fruit, vegetables and cereals, fresh or processed ITALY Riso di Baraggia Biellese e Vercellese (PDO) Class 1.8.  Other products of Annex I to the Treaty (spices, etc.) SPAIN PimentÃ ³n de la Vera (PDO) 2. Foodstuffs referred to in Annex I to the Regulation Class 2.4.  Bread, pastry, cakes, confectionery, biscuits and other bakers wares CZECH REPUBLIC KarlovarskÃ ½ suchar (PGI)